Citation Nr: 0515699	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1945 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  


REMAND

The veteran served on active duty from November 29, 1945, to 
January 17, 1947.  His Enlisted Record and Report of 
Separation Honorable Discharge, WD AGO Form 53-55, indicates 
that his military occupational specialty (MOS) was 
entertainment specialist.  The veteran's highest grade held 
was corporal.  The veteran was discharged at Fort (Ft.) Dix, 
New Jersey.

The veteran submitted a claim for disability compensation 
benefits in July 1947.  The issues claimed were memory loss 
and a nervous condition.  The veteran identified treatment 
for the claimed issues at Tilton General Hospital at Ft. Dix 
in February 1946 and November 1946.

The veteran's service medical records (SMRs), for the period 
from November 29, 1945, to December 14, 1946, were received 
in July 1947.  The records reflect that the veteran was 
hospitalized for psychiatric treatment at Tilton General 
Hospital in February 1946, and again in November 1946.  The 
veteran's December 14, 1946, separation physical examination 
was conducted at Ft. Dix.  The SMRs were negative for any 
indication of a hearing loss or complaints of tinnitus.

The veteran alleges that he suffers from hearing loss and 
tinnitus as a result of noise exposure in service.  He has 
offered different sources of the noise exposure, to including 
blasting done outside his barracks, as well as the sound of 
rifle fire that was done outside of his barracks.  The 
veteran testified at a Central Office hearing in April 2005 
that, because he was in special services, he did not have to 
get up at reveille and could sleep late.  He said he would be 
awakened by the sounds of rifle fire and blasting.  He 
further testified that this occurred during his service at 
Ft. Lewis, Washington.  

The veteran further alleges that, when transferring from Ft. 
Lewis to Ft. Dix, he told a medic at Ft. Lewis that he had 
ringing in his ears that was excruciating.  The veteran 
contends that the records to document that are missing from 
the claims file.  

A review of the veteran's SMRs does not reveal any service at 
any location other than Ft. Dix.  His entrance physical 
examination was done in New York, New York.  When he was 
hospitalized at Ft. Dix in February 1946, an initial summary 
noted that the veteran had service of five months and worked 
as a typist at Ft. Dix.  He would spend his extra time with 
special services.  Further, the veteran was hospitalized at 
Ft. Dix in November 1946, received his separation physical 
examination at Ft. Dix in December 1946, and was discharged 
at Ft. Dix in January 1947.  In short, the available evidence 
tends to show that the veteran's military service was limited 
to Ft. Dix.  

The veteran's service personnel records should be obtained 
and associated with the claims file.  The veteran must be 
contacted and asked to give specific dates for his service at 
Ft. Lewis, to include if it was a permanent assignment or a 
temporary assignment.  If he can identify a period of duty at 
Ft. Lewis, and his service personnel records show such 
service, an attempt must be made to search for any possible 
additional medical records.  

The veteran testified in April 2005 that he first noticed a 
hearing loss around 1950.  He said he initially sought 
treatment in the 1970's.  The veteran further testified that 
his treatment was at "Presbyterian Hospital."  He said that 
he had received treatment at this hospital all of his life.

The veteran did not identify this facility at the time the RO 
asked for sources of records in May 2002 and September 2002.  
However, an effort must be made to obtain the records as they 
relate to the initial treatment for hearing loss as claimed 
by the veteran.  The veteran should be contacted and asked to 
identify the hospital and dates of treatment.  The Board 
notes that VA treatment records associated with the claims 
file record that the veteran has received treatment at 
"Columbia Presbyterian" hospital.  It is likely that this 
is the same facility referenced by the veteran.  However, 
this should be confirmed.

The veteran also reported being provided with hearing aids by 
VA five years earlier in October 2002.  VA treatment records, 
for the period from November 2001 to October 2003, do show 
that the veteran has VA issued hearing aids.  However, the 
records do not relate back to when the veteran was issued the 
hearing aids, in this case perhaps as far back as 1997.  The 
RO must make a request for all pertinent VA medical records, 
from the earliest possible date, and associate them with the 
claims file.  This would not be limited to when the veteran 
received his hearing aids but would pertain to the earliest 
reports of any complaints of hearing loss or tinnitus.  

Finally, the veteran should be afforded a VA examination to 
assess his current level of hearing loss and to obtain a 
medical opinion as to whether it is at least as likely as not 
that any current hearing loss is related to service.  
Further, the examination will address the issue of tinnitus 
and whether it is present, and whether it is related to 
service.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran in order to request that he 
identify the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated the 
veteran for his claimed disabilities 
since service.  After securing the 
necessary releases, the RO should 
attempt to obtain copies of 
pertinent treatment records 
identified by the veteran that have 
not been previously secured, and 
associate them with the claims file.  
The Board is particularly interested 
in the VA records relating to the 
issuance of the veteran's hearing 
aids and his original treatment for 
complaints of hearing loss at 
"Presbyterian Hospital."

2.  The veteran's service personnel 
records should be obtained and 
associated with the claims file.

3.  The veteran should be contacted 
and requested to provide specific 
dates of his assignment to Ft. 
Lewis.  He should also be asked to 
identify whether the assignment was 
permanent or temporary in nature.

4.  If the veteran is able to 
provide specific dates for 
assignment to Ft. Lewis, and the 
dates are supported by his military 
personnel records, then an attempt 
must be made to obtain any possible 
outstanding military treatment 
records relating to complaints of 
tinnitus, or ringing in the ears.  

5.  Upon completion of the action 
above, the veteran should be 
scheduled for a VA audiology 
examination.  All necessary tests 
should be conducted which the 
examiner deems necessary.  The 
examiner should review the results 
of any testing prior to completion 
of the report.  The examiner must be 
provided the claims file, to include 
a copy of the entire remand.  The 
examiner should note in the 
examination report that the claims 
file and remand have been reviewed 
in preparing the examination report.

In regard to the veteran's hearing 
loss, the examiner is requested to 
provide an opinion as to whether it 
is at least as likely as not that 
any currently diagnosed hearing loss 
(see 38 C.F.R. § 3.385 (2004)) is 
related to the veteran's service.  
The report of examination must 
include audiometric test and speech 
discrimination results necessary to 
apply 38 C.F.R. § 3.385.  

The examiner is also requested to 
provide an opinion as to whether the 
veteran has tinnitus.  If so, the 
examiner is requested to provide an 
opinion as to whether it is at least 
as likely as not that any currently 
diagnosed tinnitus is related to the 
veteran's military service.  A 
complete rationale for all opinions 
expressed must be provided.

6.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

